Citation Nr: 0425630	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  03-19 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for loss of teeth due a 
disease of the mouth, to include for VA dental treatment 
purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to February 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
loss of teeth due to disease of the mouth, to include for VA 
dental treatment purposes.

In March 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

Following the March 2004 hearing, the veteran submitted 
additional evidence.  While he did not waive initial RO 
consideration of this evidence, the case does not need to be 
remanded because the records submitted are copies of service 
medical records, which have already been considered by the RO 
in adjudicating the veteran's claim.  See 38 C.F.R. § 20.1304 
(2003).


FINDINGS OF FACT

1.  No dental defects or abnormalities were noted at the time 
of the veteran's entry into service and the physical 
examination performed in December 1963 in connection with the 
veteran's separation from service noted the absence of 13 
teeth with dentures.

2.  Treatment the veteran received during service and the 
loss of teeth was not shown to be due to combat or other 
inservice trauma, and the record does not reflect that the 
veteran was interned as a prisoner of war.  Additionally, 
service connection is not in effect for any disability, he 
has no adjudicated service-connected compensable dental 
disability nor dental disorder clinically determined to be 
complicating a medical disorder currently being treated by 
VA, and he is not a VA vocational rehabilitation trainee.


CONCLUSION OF LAW

Loss of teeth due a disease of the mouth was not incurred as 
a result of active service, and the criteria for entitlement 
to VA outpatient dental treatment have not been met. 38 
U.S.C.A. §§ 1110, 1712, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.381, 17.161 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the June 2002 letter, 
the September 2002 rating decision, and the June 2003 
statement of the case have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  Also in the June 2002 letter, 
which was prior to the initial adjudication of the veteran's 
claim in September 2002, VA specifically notified the veteran 
of the substance of the VCAA, including the division of 
responsibilities between the VA and the veteran in obtaining 
evidence.  As such, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records have been 
obtained and are associated with the claims file.  The 
veteran and his representative have not made the Board aware 
of any other evidence that would aid in substantiating the 
claim.  

Although an examination was not provided in connection with 
the veteran's claim for service connection, the Board finds 
that VA was not under an obligation to provide an 
examination, as such was not necessary to make a decision on 
this claim.  Specifically, under the new law, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Here, the evidence does not indicate that the 
veteran's missing teeth may be associated with his active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The veteran has asserted and testified that he developed gum 
disease in service, which caused his gums to bleed.  He 
states that he went to the dental department, at which time 
they did surgery on his mouth and pulled some teeth.  The 
veteran contends that they never replaced the teeth that they 
pulled and that he has been without his teeth since that 
time.  He has expressed that he wants VA to complete the work 
that the service did not complete while in service and have 
the teeth that were removed replaced.  The veteran states 
that it is difficult for him to chew.

VA law provides that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment, and rating action should consider each defective 
or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service and, when applicable, to determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381 (2003).

The following, however, will not be considered service-
connected for treatment purposes: (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. § 
3.381(e).  

Generally, subject to the requirements set forth above, a 
veteran is entitled to VA outpatient dental treatment if he 
qualifies under one of the categories outlined in 38 U.S.C.A. 
§ 1712 and 38 C.F.R. § 17.161 (2003).

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. § 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case, the evidence does not show 
that the veteran has an adjudicated service-connected 
compensable dental condition.

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  38 C.F.R. § 17.161(b)(2).  Where a 
veteran has a service-connected noncompensable dental 
condition or disability shown to have been in existence at 
the time of discharge or release from active service, which 
took place before October 1, 1981, a one-time correction of 
the noncompensable service-connected dental conditions may be 
authorized if application for such treatment was made within 
one year after such discharge or release.  In this case, the 
veteran was discharged in February 1964, and his January 2002 
application is untimely under this eligibility category.  The 
veteran has stated that he was never informed of the one-year 
time frame following his discharge from service to request 
treatment; however, that is not a deciding factor.  
Therefore, he is not eligible for Class II outpatient 
treatment under 38 C.F.R. § 17.161(b)(2).

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma will be eligible for 
VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  See VAOPGCPREC 
5-97 (Jan. 22, 1997), 62 Fed. Reg. 15,566 (1997); see also 38 
C.F.R. § 3.306(b)(1) (2003).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 
(2003).

In this case, service medical records show a report of a 
medical examination performed in May 1960 in connection with 
the veteran's entry into service.  That examination report 
contains no evidence of defects or abnormalities of the 
veteran's teeth, and the examiner stated as to remarks and 
additional dental defects and disease, "Acceptable."  In a 
December 1963 report of medical examination, it shows the 
veteran had multiple missing teeth at that time, including 
teeth numbers 2, 3, 4, 5, 13, 14, 16, 17, 19, 20, 21, 30, and 
32.  It also showed that teeth 2 through 5, 13 through 14, 19 
through 21, and 30 were replaced by dentures.  

The veteran has asserted, which includes at the February 2004 
hearing, that he had bleeding gums in service and that the 
military dentist had cut all of his gums out of his mouth and 
pulled some teeth.  He stated that the teeth removed in 
service were never replaced.  The veteran stated that he 
wanted VA to take care of his mouth.  

While the record clearly documents that the veteran was 
missing numerous teeth at the time of separation, the record 
does not demonstrate, nor does the veteran contend, that 
these teeth were lost as a result of combat service or other 
inservice trauma.  The record also does not reflect, nor does 
the veteran contend, that he was interned as a prisoner of 
war.  As stated above, service trauma does not include the 
intended effects of treatment provided to the veteran during 
service.  See VAOPGCPREC 5-97.  Based upon the evidence of 
record, the Board finds the veteran's present dental problems 
were not incurred as a result of service trauma.  Therefore, 
VA dental care on a Class II(a) basis as a result of service 
trauma is not warranted.

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d), (e).  In this case, the evidence does not show, 
nor has the veteran contended, that he was a prisoner of war, 
and therefore he does not meet the criteria for eligibility 
for either Class II(b) or (c) VA outpatient dental treatment.

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  
In this case, the evidence does not show the veteran meets 
any of these categories of eligibility.  Therefore, the Board 
finds entitlement to service connection for a dental disorder 
for the purpose of obtaining VA outpatient dental treatment 
is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board has 
thoroughly reviewed the evidence of record, and while the 
veteran's testimony at the March 2004 hearing was relevant 
and credible, and the undersigned is sympathetic to the 
veteran's discomfort with eating, the preponderance of the 
evidence is against his claim that he warrants service 
connection for loss of teeth due to a disease of the mouth, 
to include for treatment purposes.  The Board regrets that a 
more favorable determination could not be made in this case.


ORDER

Service connection for loss of teeth due to a disease of the 
mouth, to include for VA dental treatment purposes, is 
denied.



_______________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



